Citation Nr: 0025752	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  95-23 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from May 1981 to September 
1992.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the benefits sought on appeal in December 
1994, and the veteran appealed.  He requested a hearing 
before a traveling member of the Board of Veterans' Appeals 
(Board) in June 1995, but then withdrew his request in April 
1998.  

Other issues

In December 1994, the RO denied other benefits which the 
veteran had claimed, but the veteran did not appeal those 
decisions.  In September 1999 and in July 2000, the RO made 
decisions regarding the veteran's claims of entitlement to 
other VA benefits.  There is no evidence of record indicating 
that the veteran appealed those decisions.  Accordingly, the 
Board has no jurisdiction over those matters.  
38 U.S.C.A. §§ 7104, 7105 (West 1991).  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
current bilateral hearing loss disability, or of a nexus 
between the veteran's claimed hearing loss and any incident 
of service origin, including noise exposure the veteran 
sustained.

2.  The evidence of record demonstrates that the veteran's 
current left shoulder impingement syndrome had its onset in 
service and has continued since service.  

3.  The evidence shows that the veteran's currently diagnosed 
back disability had its onset in service and has continued 
since service.  



CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Left shoulder impingement syndrome was the result of 
injury which was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1999).  

3.  Mechanical low back pain disability was the result of 
injury which was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss, a left shoulder disability and a low back disability.  
In the interest of clarity, the Board will provide pertinent 
law and regulations, followed by factual backgrounds for and 
analyses of each claim.  

Pertinent law and regulations

Service connection

In general, service connection may be established for 
disability resulting from disease or injury suffered in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).

Service connection may be granted for sensorineural hearing 
loss which is  manifested to a compensable degree within one 
year after the veteran's separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Service connection may also be granted for a disability, 
notwithstanding the lack of a diagnosis of such disability in 
service or within any applicable presumptive period 
thereafter, if the evidence demonstrates that there is a 
connection between military service and the current 
disability.  38 C.F.R. § 3.303(d) (1999); Cosman v. Principi, 
3 Vet. App. 505, 505 (1992).

Service connection for hearing loss may be established only 
when hearing status as determined by audiometric testing 
meets specified pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1999).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Well grounded claims

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In order for a claim to 
be well grounded, there must be competent evidence of (1) a 
current disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 535 (1995).

If evidence fails to establish the nexus to service of 
current disability, a claim may still be well grounded if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Entitlement to service connection for bilateral hearing loss

Factual background

Service medical records reveal that in November 1987, the 
veteran complained of being hard of hearing.  He was referred 
to audiology, where it was reported that he was routinely 
exposed to hazardous noise.    

On service evaluation in October 1991, audiometric tests were 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
00
10
20
20
LEFT
10
00
10
10
10

On VA audiology examination in March 1994, the veteran stated 
that he had been in artillery for four years and that he had 
then spent seven years repairing generators and heaters in 
the army.  The veteran stated that he felt like he was deaf.  
Audiometric testing was conducted.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
30
LEFT
10
5
10
20
20

Speech recognition was 94 on the right and 96 on the left.  
The assessment was mild high frequency sensorineural hearing 
loss bilaterally.    

On VA audiology examination in February 1999, the veteran 
stated that he was told at the time of service separation 
that he was "on the borderline" for hearing loss 
disability.  Audiometric testing was conducted.    Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
20
25
LEFT
5
10
10
15
25

Speech recognition was 96 on the right and 96 on the left.  
The diagnosis was hearing for pure tone and speech 
recognition were within normal limits.

Analysis

As noted above, the threshold question with regard to a claim 
for service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In order for a claim to 
be well grounded, there must be competent evidence of (1) a 
current disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 535 (1995).

In this case, there is arguably evidence of service 
incurrence, as reflected by the November 1987 service medical 
record showing that the veteran had complained of being hard 
of hearing and of being exposed to hazardous noise.  
Therefore, the second prong of the Caluza well groundedness 
test is satisfied.  

However, there is no competent medical evidence of record of 
current hearing loss.  None of the audiometric reports show 
bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385, which defines what constitutes hearing 
loss disability for VA purposes.  In particular, the February 
1999 VA audiology examination resulted in a finding that the 
veteran's hearing was within normal limits.  Therefore, the 
first prong of the Caluza well groundedness test is not 
satisfied.

Moreover, there is no competent medical evidence of record of 
a nexus between any claimed hearing loss disability and any 
incident of service origin, including noise exposure which 
the veteran sustained in service.  As such, the third prong 
of the Caluza well groundedness test, nexus to service, is 
not met.  

The Board is of course cognizant that the veteran in essence 
contends that he has a bilateral hearing loss disability 
which was caused by exposure to loud noises during his duties 
as an artillery man and generator and heater repairman.  The 
record does not show, however, that the veteran possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert in audiology or ear, 
nose, and throat medicine in order for his lay statements to 
be considered competent evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Lay persons who have no 
demonstrated expertise in medical matters about which they 
are opining are not considered competent to offer such 
medical opinions regarding such causation or diagnosis, and 
therefore his statements do not establish that the claim is 
plausible.  Grottveit v. Brown, 5 Vet. App 91, 93 (1993).

The Board notes that the veteran in essence says that he was 
advised by a service health care provider shortly prior to 
service discharge that he had borderline hearing loss.  
However, the Court has held that a veteran's account of a 
statement made to him by a competent health care provider 
cannot render a claim well grounded.  This is so, the Court 
has stated, because the connection between what the health 
care provider with the requisite expertise said and the 
layman's account of what that health care provider said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  Moreover, the Board has acknowledged in-service 
incurrence.  Even if the veteran's statement as to what a 
health care provider told him during service could be 
accepted, such would not service to satisfy the first and 
third Caluza elements.  

The United States Court of Appeals for Veterans Claims has 
held that "[i]n the absence of competent medical evidence of 
a current disability and a causal link to service  . . . , a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  So it is in this case.  

In short, for the reasons and bases expressed above, the 
Board has determined that the veteran has not submitted a 
well grounded claim of entitlement to service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
denied.  

Additional matters

Because the veteran's claim of entitlement to service 
connection for bilateral hearing loss is not well grounded, 
VA is under no duty to further assist him in developing facts 
pertinent to that claim. 38 U.S.C.A. § 5107(a).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the appellant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, VA is not on notice of any known and 
existing evidence which would make the service connection 
claim plausible, and thereby well-grounded.

Where, as here, the Board has denied the claim on the basis 
that it is not well grounded, whereas the RO had considered 
it on its merits, there is no prejudice to the veteran, as 
the RO accorded his claim more consideration than it was 
entitled.  Cf.  Edenfield v. Brown, 8 Vet. App. 384, 391 
(1995).  

Entitlement to service connection for left shoulder 
disability

Factual background

On service evaluation in July 1990, the veteran reported that 
he had left shoulder pain at the insertion site of the left 
trapezius muscle, and that it was hurting his neck as well.  
The assessment was sprain of the neck/trapezius muscle on the 
left. 

On service evaluation in December 1991, the veteran 
complained of both back and left shoulder pain for two weeks.  
Clinically, the veteran had a full range of motion of the 
left shoulder, and there was pain with abduction.  The 
impression was possible early left shoulder impingement.  

On VA evaluation in November 1992, the veteran reported 
hurting his left shoulder in service when he fell ten feet, 
and he complained of continuing left shoulder pain since 
then.  The assessment was left shoulder pain, and X-rays were 
ordered.  
On VA evaluation in February 1993, it was noted that the 
veteran had been there in November 1992 and that a left 
shoulder X-ray had not been done.  He still complained of 
left shoulder pain.  Clinically, he had left shoulder 
acromioclavicular joint tenderness.  The assessment was left 
shoulder tendinitis.  On VA evaluation in October 1993, an 
assessment of bicipital tendinitis was made.  

On VA orthopedic examination in March 1994, the veteran 
reported that he hurt his left shoulder in service.  He 
complained that currently, he could not raise his left arm 
above his shoulder because it would cause pain.  Clinically, 
his left shoulder had significantly decreased motion in most 
planes tested as compared to the right shoulder.  The 
impression was normal left shoulder. 

On VA evaluation in April 1994, the veteran complained of 
left shoulder pain.  The left shoulder had a full range of 
motion with point tenderness on palpation of the biceps 
tendon.  On VA evaluation in May 1994, the veteran complained 
of continued left shoulder pain.  Clinically, there was 
tenderness over the acromioclavicular joint and biceps 
tendon.  

On VA evaluation in February 1995, the veteran complained of 
left shoulder pain.  Clinically, the veteran had a full range 
of motion of the left shoulder.  The assessment was left 
shoulder bursitis.  On VA evaluation in August 1995, the 
veteran complained of left shoulder pain, and left shoulder 
bursitis was assessed.  

On VA evaluation in January 1999, the veteran reported that 
while he was in the service, he fell 10 feet and hurt his 
left shoulder, and that he had had left shoulder pain since 
then.  The impression was left shoulder pain.  

On VA orthopedic examination in February 1999, the veteran 
reported that in 1991 he was on an obstacle course when he 
fell.  To break his fall, he used his left upper extremity, 
thus injuring his left shoulder.  He had had Cortisone 
injections with some relief approximately two years ago for 
his shoulder.  He stated that he had continued shoulder pain 
which was worse with overhead activity.  Clinically, he had a 
full range of motion of his shoulder with a positive Hawkins 
and a positive Near sign.  He had no evidence of 
acromioclavicular joint tenderness on palpation and most of 
his point tenderness appeared to be over his subacromial 
bursa and over the biceps tendon.  X-rays were said to be 
negative except for a very mild type II acromion.  The 
assessment was impingement syndrome with no evidence of 
biceps tendinitis.  

Analysis

Initial matters - well-groundedness of the claim/duty to 
assist/standard of proof

As noted above, the threshold question with regard to a claim 
for service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In order for a claim to 
be well grounded, there must be competent evidence of (1) a 
current disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 535 (1995).

In this case, there is evidence of in-service incurrence, as 
reflected by the service medical records dated in July 1990 
and December 1991 showing treatment for left shoulder pain.  
Moreover, there is competent medical evidence of record of 
current left shoulder impingement syndrome, as reflected by 
the diagnosis rendered on VA orthopedic examination in 
February 1999.  Therefore, the first two prongs of the Caluza 
well groundedness test are met.  Continued symptomatology in 
and since service has been identified, moreover.   See 
38 C.F.R. § .303 (b) (1999); Hampton v. Gober, 10 Vet. App. 
481 (1997); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Therefore, the claim is well grounded.


Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim. 38 U.S.C.A. § 5107.   The 
Board concludes that all evidence necessary for a fair and 
impartial determination of the claim has been assembled.  
Accordingly, the claim may be discussed on its merits.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The evidence shows that the veteran currently has chronic 
left shoulder disability.  It also shows that the veteran 
injured his left shoulder in service.  The evidence further 
shows that the veteran's current left shoulder symptomatology 
has continued since service.  The veteran's left shoulder 
symptoms have tended to defy certain diagnosis.  
Nevertheless, essentially the same symptoms have endured 
since service.  No intercurrent injury post-service is 
indicated in the record.

Significantly, the same diagnosis as had been suspected in 
service, left shoulder impingement, has recently been 
rendered by a VA orthopedic examiner who considered the 
veteran's history.  The Board further notes that the 
veteran's description of his left shoulder injury and 
subsequent left shoulder symptomatology have been remarkably 
consistent.    

In light of the above medical history, the Board believes 
that a grant of service connection for a left shoulder 
disability is warranted.  

Entitlement to service connection for low back disability

Factual background

In July 1987, the veteran complained of muscle pain in his 
lower back for three days after taking a physical training 
test.  Clinically, he had muscle spasm on the left side of 
his spine.  In December 1989, the veteran complained of pain 
in his lower back since lifting several days beforehand.  His 
back had a full range of motion without significant pain.  
The assessment was mechanical back pain.  

On service evaluation in December 1991, the veteran stated 
that he had back pain which radiated into his legs.  He was 
referred to the troop medical clinic.  There he veteran 
complained of low back pain.  He stated that he had back pain 
with prolonged standing and sitting, and with flexion in the 
back and with heavy lifting.  He stated that it did not 
radiate.  Clinically, his back had a full range of motion and 
lower extremity motor was intact.  Deep tendon reflexes were 
normal and symmetric and he had a normal gait.  The 
impression was mechanical low back pain.  

On service evaluation in March 1992, the veteran complained 
of low back pain for three months, and that he was not having 
any relief currently.  Clinically, straight leg raising 
produced increased low back pain but no radicular symptoms.  
Lower extremity motor was intact.  Knee jerks were brisk and 
symmetric.  Ankle deep tendon reflexes were weak but 
symmetric.  The impression was chronic low back pain.  The 
veteran was referred to physical therapy.  

On service physical therapy evaluation in March 1992, the 
veteran's posture was shifted to the left, and he had 
tenderness to percussion in the L5-S1 region of his lumbar 
spine, with guarding in his lumbar paraspinal muscles.  
Active range of motion was normal except for extension.  
There was pain with extension and rotation to the left.  
Strength was 5/5 in both lower extremities except for right 
plantar flexion, which was 4+/5.  He was able to do heel and 
toe walking.  Straight leg raising was positive on the right 
at 70 degrees.  Sensation was decreased in the L5-S1 
dermatomes to pinprick and light touch, and there was a 
positive Keaning on the right.  The assessment was possible 
herniated nucleus pulposus with S1 involvement.  
On service evaluation in late March 1992, the veteran had 
been making improvement with his back.  However, leg presses 
had made his back pain return.  He reported pain radiating 
downward, with tingling into his right foot.  Clinically, he 
had two plus tenderness to palpation of his back, with 
guarding in the lumbar spine and decreased sensation in the 
L4-L5 region.  Straight leg raising was negative, as was 
Keaning.  The assessment was possible herniated nucleus 
pulposus from initial evaluation with L5 involvement, with no 
decrease in strength found objectively but with subjective 
complaints of the same.  

On VA evaluation in June 1993, the veteran complained of 
lumbosacral pain.  He denied history of injury, and he denied 
radiation symptoms and weakness.  Clinically, his back was 
tender in the spinous process of L4-5.  The assessment was 
low back pain.  

On VA orthopedic examination in March 1994, the veteran 
reported injuring his back in service in 1992 on an obstacle 
course.  He complained that if he slept on his right side, 
his right leg would go numb.  He stated that X-rays had been 
negative and that he had been diagnosed with a sprain.  
Clinically, the veteran's iliac crests were equal and the 
back muscles were soft and without any spasticity or 
guarding.  X-rays revealed sacralization of the left 
transverse process of L5.  The diagnosis was normal back on 
examination.

VA X-rays of the veteran's abdomen in July 1994 revealed 
degenerative joint disease of the sacroiliac joints.  

On private orthopedic evaluation in April 1996, the veteran 
complained of low back pain and denied a history of specific 
trauma.  He stated that he had pain in his left hip but 
denied pain into the lower extremity.  Clinically, he had an 
antalgic gait to the left lower extremity and he had a list 
to the right.  The veteran was to be held off of work for two 
to seven days.  The possibility of a disc herniation existed.  
A private magnetic resonance imaging (MRI) of the veteran's 
lumbar spine in April 1996 revealed an L4-L5 posterior disc 
protrusion and narrowing of the thecal sac.  

On VA evaluation in April 1996, the veteran reported having 
low back pain in 1991 and that it had lessened over time.  He 
now had low back pain after an April 1996 injury.  He was 
being treated by a neurologist with Vicodin, Flexeril, and 
another drug, and was improving.  

On VA evaluation in October 1996, the veteran reported that 
he had had low back pain about a month beforehand after 
lifting boxes weighing about 30 pounds.  On VA evaluation in 
February 1997, the veteran complained of back pain but stated 
that it was much better.    

On VA orthopedic examination in February 1999, the veteran 
reported that in 1991, he fell while on an obstacle course.  
An MRI in 1996 had revealed degenerative disc disease at L4-
5.  The veteran complained of low back pain without change 
over the years.  He noted that he also had right groin pain 
with his back pain.  He stated that his symptoms had been 
present since the military injury.  He noted that his back 
pain was better and improved with lying on his back.  
Activities would worsen his symptoms.  He denied bowel and 
bladder incontinence.  Clinically, he had a full range of 
motion of the lumbar spine with a normal motor and sensory 
examination and no clinical evidence of long track signs.  He 
had normal reflexes with no evidence of a straight leg 
raising sign.  After physical examination, the diagnosis was 
mechanical low back pain.  X-rays revealed minimal narrowing 
of the L4-5 disc space.  


Analysis

Preliminary matters

The first prong of the Caluza well groundedness test is met, 
as mechanical low back pain has been diagnosed currently, as 
reflected by the diagnosis on VA orthopedic examination in 
February 1999.  The second prong is also met, as the veteran 
was treated for back pain symptoms in service after back 
injuries in July 1987, December 1989 and December 1991.  
Continuity of symptomatology since service has been 
identified.  See 38 C.F.R. § 3.303(b) (1999).  Accordingly, 
the veteran's claim of entitlement to service connection for 
a low back disability is well grounded. 

The Board concludes that VA's statutory duty to assist the 
veteran in the development of his claim has been satisfied.  
See 38 U.S.C.A. § 5107(a) (West 1991).  All evidence 
necessary for a fair and impartial determination of the claim 
has been assembled.  Accordingly, the claim may be discussed 
on its merits.  

Discussion

The preponderance of the evidence shows that the veteran 
currently has a chronic low back disability, which has been 
diagnosed as mechanical low back pain.  The evidence also 
shows well-documented back problems during service.

The Board is of course aware of evidence which indicates that 
the veteran may have sustained an intercurrent post-service 
back injury in April 1996.  The evidence of record, evaluated 
as a whole, however, shows that the veteran's current low 
back disability is the same one whose symptoms were shown in 
and continuously since service.  Specifically, mechanical low 
back pain was suspected in service and has been diagnosed 
currently.  The VA orthopedic examiner considered the 
veteran's history in February 1999 and indicated that the 
veteran has mechanical low back pain which accounted for the 
symptoms that he has had since service.  The Board places 
great weight of probative value on this medical opinion.  
There is no contrary medical opinion of record.

For the reasons and bases expressed above, the Board 
concludes that the evidence supports the grant of service 
connection for a low back disability.



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for left shoulder 
impingement syndrome is granted.  

Entitlement to service connection for mechanical low back 
pain disability is granted.  





		
	Barry F. Bohan
	Veterans Law Judge

 



